EXHIBIT 10.11
Summary Description
Management Performance Plan 2009 Payable 2010
Effective January 1, 2009
Objective
The objective of the Management Performance Plan is to provide incentive to all
eligible employees of FBL Financial Group, Inc., in the form of an annual cash
payment, for the achievement of a predetermined set of corporate goals. The
goals may apply to operations and results of the entire enterprise or may apply
to a segment of the business or the operations within a geographical area of the
business. Payment of cash incentives pursuant to achievement of the goals will
be subject to the Company meeting triggers pre-established by the Management
Development and Compensation Committee. Triggers may relate to profitability,
stability, positive surplus and levels of capital, among other matters, and may
be applied across the Company or by defined groups within the Company. In
addition, the Management Development and Compensation Committee retains negative
discretion to limit or eliminate payment of cash incentives to any or all Tiers,
Groups, segments, teams or individuals in its sole discretion.
Administration
The Management Performance Plan is approved annually by the Board of Directors
through the Management Development and Compensation Committee. The program will
be administered under the sponsorship of the company’s Goals Committee, to
consist of the FBL Management Team, subject to oversight of the Management
Development and Compensation Committee.
Corporate Goals
Each plan year, the Board of Directors through the Management Development and
Compensation Committee will authorize a set of corporate goals as the measure of
performance necessary to receive the cash incentive. The performance goals will
focus on key metrics for growth, efficiency, and profitability. The goals and
weighting of goals may differ for various business segments, teams or
individuals within the overall Company, as deemed appropriate by the Management
Development and Compensation Committee.
Attainment of Goals
Each goal will be measured separately in the determination of the attainment
level. The actual value assigned to each goal (which determines the cash
incentive eligible to employees) depends on the level of achievement of each
corporate goal.
Employees are divided in Tiers and Groups, based upon salary grade, as defined
below. For Tier I, Group IV and Tiers II and III, if 75 percent or more of a
goal is achieved, then its actual value can range from 75 to 150 percent of the
base value, depending on the level of attainment.
     Threshold — The minimum level of achievement at which a cash incentive is
provided.

  •   75% of base value paid at threshold level

1 of 4



--------------------------------------------------------------------------------



 



     Target — The level of achievement that is targeted for each goal.

  •   100% of base value paid at target level

     Cap — The level of achievement at or above which the maximum cash incentive
is provided.

  •   150% of base value paid at cap level

For Tier I, Groups I, II and III, if 75 percent or more of a goal is achieved,
then its actual value can range from 50 to 200 percent of the base value,
depending on the level of attainment.
     Threshold — The minimum level of achievement at which a cash incentive is
provided.

  •   50% of base value paid at threshold level

     Target — The level of achievement that is targeted for each goal.

  •   100% of base value paid at target level

     Cap — The level of achievement at or above which the maximum cash incentive
is provided.

  •   200% of base value paid at cap level

Tiers, Groups and base salary target
     Tier I
     Group 1 — 90% target
     Chief Executive Officer
     Tier I Group II — 60% target
Chief Financial Officer; Executive Vice President, Farm Bureau Life; Executive
Vice President, Farm Bureau Mutual; Executive Vice President, EquiTrust Life
     Tier I
     Group III — 45% target
     Balance of FBL Management Team
     Tier I
     Group IV — 33 % target
     Executive Group — Grade 50 employees
     Tier II — 15% target
     Grade 45
     All participants

2 of 4



--------------------------------------------------------------------------------



 



     Tier III — 12% target
     Grade 44
     All participants
Eligible Participants
Participation in the Management Performance Plan includes full-time, salary
grade 44 and above employees of FBL Financial Group, Inc. who are classified as
active employment status as of the last working day of the plan year. The plan
does not cover employees participating in an employee incentive plan, crop
insurance incentive plan or any other incentive-eligible program.

  1.   Part-time or high-time, salary grade 44 and above employees of FBL
Financial Group, Inc. are not eligible to participate in the Management
Performance Plan.     2.   Agents, Agency Managers, temporary employees,
independent contractors, per diem adjusters, and leased employees are not
eligible to participate in the Management Performance Plan.     3.   For
employees who transfer from full-time, grade 44+ to part-time or high-time
during the year, the cash incentive will be prorated based upon completed
service as an eligible employee during the plan year. For employees who transfer
from full-time, grade 44+ to temporary, all rights to a cash incentive will be
forfeited.     4.   Cash incentive payments for eligible newly hired employees
or current employees who become eligible for the Management Performance Plan
during the plan year will be prorated based upon completed service as an
eligible employee during the plan year.     5.   In the event an employee’s
active employment terminates prior to the last working day of the plan year by
reason of retirement, reduction in complement, transfer to Farm Bureau agent or
Agency Manager status, company transfer to a multi-line state Farm Bureau
affiliate, military leave, permanent disability, or death, the cash incentive
payment will be prorated based upon completed service as an eligible employee
during the plan year, assuming all other criteria have been met.     6.  
Payment for deceased employee’s cash incentive pay will be made to the
beneficiary on record for group life insurance, if living; otherwise to
surviving spouse, if living; otherwise to employee’s estate.     7.   In the
event an employee’s active employment terminates prior to the last working day
of the plan year for any other reason not included in bullet #5, all rights to a
cash incentive will be forfeited.

Participation in the Management Performance Plan does not guarantee employment,
nor does participation at any time guarantee ongoing participation. In addition,
the Management Development and Compensation Committee retains negative
discretion to limit or eliminate payment of cash incentives to any or all Tiers,
Groups, segments, teams or individuals in its sole discretion.

3 of 4



--------------------------------------------------------------------------------



 



Base Salary
Cash incentive payments are made based on a percentage of the participant’s base
salary, based on the level of achievement of corporate goals as determined by
the Management Development and Compensation Committee. For this purpose, base
salary consists of the employee’s regular monthly rate of pay, including any
retro pay adjustments, during the plan year. Cash payments for unused vacation
at termination are not included in base salary.
Payments of Cash Incentives
Subject to the negative discretion of the Management Development and
Compensation Committee to limit or eliminate payment of cash incentives,
payments will be made annually to each eligible participant, subject to the
attainment level of the goals, on or before March 15 for the prior plan year.
For example, payment based upon attainment of 2009 goals will be made no later
than March 15, 2010.
Cash incentive payments made under the Management Performance Plan are
considered compensation for purposes of calculating group life, accidental death
& dismemberment, and disability income benefits. In addition, this cash
incentive payment will be included in the calculation of retirement benefits.
Cash incentive payments will be made in a single, separate, lump sum payment and
are subject to federal and state taxes. Cash incentive payments may also be
subject to court-ordered child support, garnishments, wage assignments and tax
levies. Cash incentive payments are not subject to voluntary payroll deductions,
including but not limited to 401(k) loan payments, United Way, insurance premium
and flex deductions. Cash incentive payments for active employees are eligible
for the 401(k) deduction and 401(k) match provision.
Employees Grade 50 and above may elect to defer cash incentive payments in
accordance with all terms and conditions of the FBL Financial Group, Inc.
Executive Salary and Bonus Deferred Compensation Plan.

4 of 4